Citation Nr: 1747217	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee patellar bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 1982 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right knee patellar bursitis and assigned a 10 percent rating effective October 1, 2008.

The Board remanded the matter in May 2012 to schedule the Veteran's requested hearing.  That Travel Board hearing was conducted before the undersigned Veterans Law Judge (VLJ) in October 2012.  The Board then remanded the matter for additional development in December 2013.  That development was completed, and the matter returned to the Board, which denied the Veteran's claim in March 2016.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in September 2016 for action consistent with the terms of the JMR. Then Board then again denied the claim in February 2017.

The Veteran appealed that decision to the Court. Pursuant to a JMR, the Court remanded the matter back to the Board in August 2017 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As stated by the most recent JMR, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The Veteran's previous VA medical examinations do not include these findings. Therefore, remand is required for a new VA medical examination. 

Additionally in Sharp v. Shulkin, No. 16-1385, (Vet App. September 6, 2017), the Court held that when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), it is not adequate for the examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare. The Court held that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans. The Court further held that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The Court found that a VA medical examination was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding his flares by alternative means. The Veteran's previous VA medical examinations do not include these findings. Therefore, remand is required for a new VA medical examination. 



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his right knee disability. All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the left knee.

The examiner must provide an opinion as to additional functional loss during flare-ups of the right knee disability. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

2. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented his or her consideration of Virtual VA. If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. Then readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




